Citation Nr: 1637407	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran filed a notice of disagreement (NOD) with this decision in September 2011.  A Statement of the Case (SOC) was thereafter issued in December 2012, and the Veteran perfected a timely appeal of the August 2011 rating decision in February 2013.  The current agency of original jurisdiction is the RO in Philadelphia, Pennsylvania.

Before the claims file was certified for appeal, by an October 2014 rating action, the RO granted service connection for posttraumatic stress disorder (PTSD) and evaluated it as 50 percent disabling, effective September 13, 2010.  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status. 

The issue of entitlement to service connection for hearing loss has been raised by the record in the November 2015 statement (submitted on a VA Form 9) but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 


FINDING OF FACT

The Veteran's current tinnitus had onset during his active service.  






CONCLUSION OF LAW

The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.  (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present appeal, the Veteran contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  Specifically, the Veteran contends that he was exposed to extreme noises and sounds produced by explosions and gunfire while serving as a combat medical specialist in the Republic of Vietnam.  See November 2014 Statement of the Veteran.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  In this case the Veteran's DD 214 documents that he served as a Medical Specialist and therefore has some medical expertise.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Because the Board is granting the benefit sought, a discussion as to whether VA met its duties to notify and assist the Veteran in substantiating his claim is not necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of medical specialist, and that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal and the Marksman Badge in service.  In addition, the Veteran's military personnel records reflect that he served in Vietnam from March 1966 to March 1967.  According to the Veteran, he had exposure to acoustic trauma while serving on the flight line and while performing his military duties as a combat medical specialist.  The Veteran further contends that he was not provided with any form of hearing protection while serving in the military.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during service.  While every detail of the Veteran's description has not been corroborated, the Board finds the Veteran's recollections of noise exposure in service to be credible.  Moreover, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and finds that the Veteran was exposed to loud noise during service.  

In a November 2010 letter, the Veteran's otolaryngologist, H.M., M.D., noted that the Veteran first presented at his medical facility in 1999 with signs of high frequency hearing loss that was felt to be "excessive" for his age.  The Veteran reported a significant history of noise exposure in Vietnam with tinnitus ensuing thereafter which he described as persistent in nature.  Dr. M. noted that the Veteran had worn amplification provided through the VA for years, and periodic audiological testing showed fairly stable changes with severe high frequency loss bilaterally that was likely responsible for his tinnitus.  

The Veteran was afforded a VA audiological examination in June 2011, at which time, he provided his military history, and reported a history of hazardous noise exposure while serving as a combat medic.  The Veteran denied any occupational and recreational noise exposure, but did complain of recurrent bilateral tinnitus which he reportedly had experienced for a long period of time, and which was worse in the right ear, occurred a few times a week and persisted for hours at various times throughout the day.  After conducting an audiological evaluation of the Veteran, the VA examiner determined that the Veteran's tinnitus was not caused by, or a result of, his hazardous noise exposure in service as his hearing did not change between entry and discharge, and there was no indication in his service treatment records that he complained of tinnitus during service.  

In a February 2013 treatment report, Dr. M. noted that serial audiograms dating back to 2000 when the Veteran was 54 years of age showed "sloping loss significantly more than anticipated for the [Veteran's] age, particularly without a history of exposure to farm machinery, chainsaws, guns such as hunting, etc., the only noise exposure the [Veteran] had was his two years as a combat medic in Vietnam." According to Dr. M., although he could not say "with certainty without a Carhart notch [that] this was noise induced, [he] strongly suspect[ed] and [felt] that it is in fact noise induced."  Dr. M. added that not all noise-induced loss manifests with a Carhart notch and that is simply the more typical presentation.  Dr. M. further wrote that the fact that the Veteran did not complain of tinnitus in service is inconsequential because unless there is an explosive acoustic trauma, "hearing loss other than potentially a temporary threshold shift is not necessarily incurred at the time of noise exposure and will manifest as time goes on."  

The Veteran was afforded another VA audiological evaluation in April 2014, during which time he reported that he had experienced bilateral tinnitus since the beginning of his military service.  After interviewing the Veteran regarding his in-service history, and conducting an audiological evaluation of the Veteran, the VA examiner determined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  In reaching this determination, the examiner relied on the service treatment records, which reflected that the Veteran's hearing was within normal limits at separation, and were thus absent any evidence of noise-induced hearing loss at the time of the Veteran's separation from service.  

Although the VA examiners determined that the Veteran's tinnitus was not related to service, the Board finds both medical opinions to be of limited probative value.  In this regard, upon finding that the Veteran's tinnitus was less likely as not related to his military service, the June 2011 VA audiologist relied on the Veteran's normal audiometric evaluations at his enlistment and separation examinations, noting that the Veteran's hearing did not change from the time of his entry into service and the time of his discharge.  The April 2014 VA audiologist relied on the Veteran's normal audiometric findings at separation as the basis for her opinion.  However, Dr. M. acknowledged these findings, but still found that unless there was "explosive acoustic trauma, hearing loss other than potentially a temporary threshold shift is not necessarily incurred at the time of noise exposure" and "[t]he fact that the [Veteran] did not complain of tinnitus...[in service] is inconsequential."   In addition, neither VA examiner appeared to address the Veteran's statements throughout the course of the appeal, which demonstrates a continuing history of tinnitus since service.  In light of the somewhat unclear VA opinions provided, the Board concludes that the June 2011 and April 2014 opinions are of limited probative value.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service.  

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2015).  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


